Case: 20-40203     Document: 00515854113         Page: 1     Date Filed: 05/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 7, 2021
                                  No. 20-40203                         Lyle W. Cayce
                               Conference Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Victor Hugo Castillo-Gonzalez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:19-CR-1052-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Victor Hugo
   Castillo-Gonzalez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Castillo-Gonzalez has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40203     Document: 00515854113         Page: 2   Date Filed: 05/07/2021




                                  No. 20-40203


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                       2